Title: To Thomas Jefferson from John Barnes, 21 August 1804
From: Barnes, John
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  George Town 21 Augst. 1804
               
               I was Yesterday honored with your favr. 13th. and duly Notice the particulars: instead of something less than $406.63. (the presumed surplus, for this Mo. on statemt. 22d July.)—the annexed a/c will shew the present state of your Bank, including the $250. transmitted by this Evenings Mail to Messrs. G & J. at Richmond—Viz—
               
                  
                     
                     
                     for amo: of surplus ⅌ the Presidts List 22d July
                     406.
                     63.
                     
                  
                  
                     
                     
                     By JB’s paymt. to the 19 Inst. there remained in Bank.
                     253.
                     67.
                     
                  
                  
                     
                     
                     differ.
                     
                     
                     152.96.
                  
                  
                     
                     
                     Accounted for. from the following items. viz.
                     
                     
                     
                  
                  
                     22d July.
                     
                     The President’s Bank. overdrawn
                     1.
                     73
                     
                  
                  
                     7 Augt.
                     
                     To G & J. 800. for 700.
                     100.
                     
                     
                  
                  
                     
                     
                     LeMaire 300. for 250.
                     50.
                     
                     
                  
                  
                     
                     
                     Hart. 30. for 25.
                     5.
                     
                     
                  
                  
                     
                     
                     Dr. Baker. 406. for 400.
                     6.
                     
                     
                  
                  
                     for Error in deducting from 3072.83 viz
                     406.63
                     
                     
                     
                  
                  
                     
                     
                      say 2676.70 shd be
                     396.13
                     10.
                     50
                     
                  
                  
                     Aug 14th
                     
                     To Presidt. Order 2d. favr M Wanscher
                     14.
                     50
                     
                  
                  
                     15
                     
                     To T. Carpenter for a Moiety of his a/c
                     150.46
                     
                     
                     
                  
                  
                     
                     
                     Dyer & Smith & J Cox a/c $44.66
                     75.
                     23
                     
                  
                  
                     
                     
                     already charged the Prest: in July a/c
                     
                     
                     152.96
                  
                  
                     
                     
                     from this statemt. there remained in Bank 19th Inst.
                     253.
                     67.
                     
                  
                  
                     21 Augt.
                     
                     deduct Amt. transmitted Messrs. G & J
                     250.
                     
                     
                  
                  
                     
                     
                     leaves
                     
                     
                     $3.67
                  
                  
                     Aug 21
                     
                     for Amot. of Bank balance. brot. forwd.
                     
                     
                     3.67
                  
                  
                     Sepr. 4.
                     
                      for Compensation. Augt. a/c
                     2083.
                     33.
                     
                  
                  
                     6
                     
                     for yr Note of the 4th to be disctd:
                     1000
                     989.
                     50
                     
                  
                  
                     
                     
                     
                     3072.
                     83
                     
                  
                  
                     
                     
                     from which deduct for 
                     
                     
                     
                  
                  
                     
                     
                     Your Note payble: 2/5 Sepr. @ B US.
                     1000
                     
                     
                     
                  
                  
                     
                     
                     do.do.8/11 do. B of C.
                     1000
                     2000
                     
                     1072.83
                  
                  
                     
                     
                     
                     
                     
                     1076.50
                  
                  
                     "
                     
                     wherewith to pay
                     Mr Lenox
                     110.
                     
                     
                  
                  
                     
                     
                     Sepr. a/c
                     {
                     Mr Short
                     500.
                     
                     
                  
                  
                     
                     
                     Mr LeMaire
                     
                           300
                     
                     910. 
                  
                  
                     
                     
                     would leave
                     
                     
                     $166. 
                  
               
               
               If than, in the interim, the President shd. be induced to protract either of the last three items for $910. in preference to any Other more Urgent demand (as I am inclined to think they are not immediately in real want) or if either of the two—for $110 & 300—should call on me, they shall be Accomodated. at all events, they will be comply’d wth. early in Oct—of this the President will be pleased to advise me—when the Bank a/c disctd. Notes & paymt. are perfectly adjusted, I purpose doing myself the Honor, Accepting your kind invitation—by way of Frederickg. via Orange Springs to Charloteville—is the rout I intended to prefer—(or rather to Milton) and to return by Richmond—as to leave Fredericksg either on Wednesday 12th—or Friday 14 Sepr. at farthest are the Days I count upon. 
               with greatest Respect, I am Sir, your most & very Obedt. 
               
                  John Barnes.
               
            